         Case 6:19-cv-00444-JCM Document 50 Filed 06/19/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

RUSSELL OEHRING,                                 §
                                                 §
              Plaintiff,                         §
                                                 §
v.                                               §   CASE NO. 6:19-CV-00444-JCM
                                                 §
SPIKE BREWING, LLC; WINTERS                      §
INSTRUMENTS, INC.; CHANGSHU                      §   JURY TRIAL DEMANDED
HUAKE (ZHONGYA) IMPORT AND                       §
EXPORT TRADE CO., LTD.;                          §
PENNLAKE CORPORATION d/b/a                       §
CONRADER VALVES; CONRADER                        §
HOLDINGS, LLC; and CLAMPCO                       §
PRODUCTS, INC.,                                  §
                                                 §
              Defendants.                        §

                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Russell Oehring (“Plaintiff”) gives notice that

Plaintiff hereby voluntarily dismisses Defendant Conrader Holdings, LLC without prejudice.
          Case 6:19-cv-00444-JCM Document 50 Filed 06/19/20 Page 2 of 2




Dated: June 19, 2020                           Respectfully submitted,

                                               HALEY ♦ OLSON
                                               A PROFESSIONAL CORPORATION
                                               100 N. Ritchie Road, Suite 200
                                               Waco, Texas 76712
                                               Telephone: (254) 776-3336
                                               Facsimile: (254) 776-6823

                                               BY:     /s/ Craig D. Cherry_________
                                                       CRAIG D. CHERRY
                                                       Bar No. 24012419
                                                       Email: ccherry@haleyoson.com
                                                       JUSTIN ALLEN
                                                       Bar No. 24081977
                                                       Email: jallen@haleyolson.com

                                                       And

                                                       JOHN B. LEJEUNE
                                                       Bar. No. 24034538
                                                       THE ZIMMERMAN LAW FIRM
                                                       A Professional Corporation
                                                       3501 W. Waco Drive
                                                       Waco, Texas 76710
                                                       (254) 265-9300
                                                       (254) 752-9680 (fax)
                                                       Email: jlejeune@zlawhelp.com

                                               ATTORNEYS FOR PLAINTIFF




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing instrument was served upon the

parties, or the attorney(s) of record for all parties to the above cause on this 19th day of June, 2020.

                                                       /s/ Craig D. Cherry
                                                       CRAIG D. CHERRY
